Fourth Court of Appeals
                               San Antonio, Texas
                                      April 17, 2013

                                   No. 04-13-00120-CV

                            Bren GARZA and Lucelva Davis,
                                    Appellants

                                            v.

                         Beth ROSENBERG f/k/a Beth Brenner,
                                    Appellee

                From the 438th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2011-CI-02371
                      Honorable Janet P. Littlejohn, Judge Presiding

                                         ORDER

      In accordance with this court’s memorandum opinion of this date, the appeal is
DISMISSED FOR LACK OF JURISDICTION. Costs of appeal are taxed against Bren Garza
and Lucelva Davis.

      It is so ORDERED on April 17, 2013.


                                             _____________________________
                                             Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of April, 2013.

                                             _____________________________
                                             Keith E. Hottle, Clerk